       Case 1:20-cv-01098-GJF-CG Document 8 Filed 12/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

ERICA MONTOYA,

      Plaintiff,

v.                                                            CV No. 20-1098 GJF/CG

GOOGLE, LLC, et al.,

      Defendant.

               ORDER EXTENDING DEFENDANTS’ TIME TO ANSWER

      THIS MATTER is before the Court on Defendants’ Unopposed Joint Motion to

Extend Time to Respond to Complaint (the “Motion”), (Doc. 7), filed December 11,

2020. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendants’ response to Plaintiff’s Complaint

is due February 1, 2021.

      IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
